
	
		I
		112th CONGRESS
		2d Session
		H. R. 4969
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Thompson of
			 California (for himself and Ms.
			 Woolsey) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To include the Point Arena-Stornetta Public Lands in the
		  California Coastal National Monument as a part of the National Landscape
		  Conservation System, and for other purposes.
	
	
		1.Short title;
			 definitions
			(a)Short
			 titleThis Act may be cited as the California Coastal National Monument Expansion Act of
			 2012.
			(b)DefinitionsIn
			 this Act:
				(1)MonumentThe
			 term Monument means the California Coastal National Monument
			 established by Presidential Proclamation 7264, issued January 11, 2000.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(3)MapThe term map means the map
			 created by the Bureau of Land Management, entitled California Coastal
			 National Monument Addition and dated April 23, 2012.
				(4)Point
			 Arena-Stornetta public landsThe term Point Arena-Stornetta Public
			 Lands means the Federal lands comprising approximately 1,255 acres in
			 Mendocino County, California, as generally depicted on the map titled
			 California Coastal National Monument Addition and dated April
			 23, 2012.
				2.Findings;
			 purpose
			(a)FindingsCongress
			 finds as follows:
				(1)The Point Arena-Stornetta Public Lands
			 contain significant natural resources, including important wildlife habitat,
			 several riparian corridors, extensive wetlands, ponds and other water sources,
			 cypress groves, meadows, and sand dunes that should be preserved for present
			 and future generations.
				(2)The ocean and coastal ecosystems adjacent
			 to the Point Arena-Stornetta Public Lands are internationally recognized as
			 significant centers of coastal upwelling that support the diverse, abundant and
			 productive marine ecosystems and wildlife underlying the local economy and
			 identity of coastal communities.
				(3)The Point Arena-Stornetta Public Lands tell
			 an important story about California’s coastal prehistory and history in the
			 context of the surrounding region and communities.
				(4)The coastal area surrounding the Point
			 Arena-Stornetta Public Lands was traditionally used by Indian people, including
			 the Pomo Indian tribes.
				(5)The Point Arena-Stornetta Public Lands are
			 historically associated with adjacent lands managed for the enjoyment of
			 current and future generations, including the Arena Rock Marine Natural
			 Preserve, and Manchester Beach State Park.
				(6)The Point Arena-Stornetta Public Lands
			 represent a model partnership where future management can be successfully
			 accomplished among the Federal Government, State of California, Mendocino
			 County, local communities, and private groups.
				(7)Permanent protection of the Point
			 Arena-Stornetta Public Lands will provide important economic benefits to
			 surrounding communities, and has broad public support.
				(8)The Point Arena-Stornetta Public Lands
			 would make a significant addition to the California Coastal National Monument
			 and National Landscape Conservation System administered by the Department of
			 the Interior’s Bureau of Land Management.
				(9)Statutory protection is needed for Point
			 Arena-Stornetta Public Lands to ensure that it remains a part of our historic,
			 cultural, and natural heritage and a source of inspiration for the people of
			 the United States.
				(b)PurposeThe purpose of this Act is to protect,
			 conserve, and enhance for the benefit and enjoyment of present and future
			 generations the unique and nationally important historical, natural, cultural,
			 scientific, educational, scenic, and recreational values of the Point
			 Arena-Stornetta Public Lands, while allowing certain recreational and research
			 activities to continue.
			3.Expansion of
			 California Coastal National Monument
			(a)In
			 generalThe boundary of the
			 California Coastal National Monument, established by Presidential Proclamation
			 7264, is expanded to include the Federal land shown on the map. These lands
			 shall be managed under the provisions of Presidential Proclamation 7264.
			(b)Map and legal
			 description
				(1)As soon as
			 practicable after the date of the enactment of this Act, the Secretary shall
			 file with the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a map and
			 boundary description of lands added to the Monument by this Act.
				(2)Force and
			 effectThe map and boundary description filed under subsection
			 (1) shall have the same force and effect as if included in this section, except
			 that the Secretary may correct any minor errors in the maps and boundary
			 descriptions.
				(3)Availability of
			 map and boundary descriptionThe map and boundary description
			 filed under subsection (1) shall be on file and available for public inspection
			 in appropriate offices of the Bureau of Land Management.
				4.Administration
			(a)In
			 generalThe Secretary shall
			 manage these lands as a part of the California Coastal National Monument
			 established under the provisions of Presidential Proclamation 7264.
			(b)Management
			 planNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall finalize an amendment to the Monument management
			 for the long-term protection and management of the lands added to the Monument
			 by this Act. The plan amendment shall be developed with full public
			 participation and shall describe the appropriate uses and management of the
			 lands consistent with this Act.
			(c)Motorized and
			 mechanized transportExcept
			 as needed for emergency or authorized administrative purposes, the use of
			 motorized and mechanized vehicles in the monument shall be permitted only on
			 roads and trails designated for their use.
			(d)Incorporation of
			 lands and interests
				(1)AuthorityThe
			 Secretary may acquire non-Federal land or interests in land within or adjacent
			 to the lands added to the Monument by this Act only through exchange, donation,
			 or purchase from a willing seller.
				(2)ManagementAny
			 lands or interests in land within or adjacent to the lands added to the
			 Monument by this Act acquired by the United States after the date of the
			 enactment of this Act shall be added to and administered as part of the
			 Monument.
				(e)OverflightsNothing
			 in this Act shall be construed to—
				(1)restrict or
			 preclude overflights, including low-level overflights, military, commercial,
			 and general aviation overflights that can be seen or heard within to the lands
			 added to the Monument by this Act;
				(2)restrict or
			 preclude the designation or creation of new units of special use airspace or
			 the establishment of military flight training routes over to the lands added to
			 the Monument by this Act; or
				(3)modify regulations
			 governing low-level overflights above the adjacent Gulf of the Farallones
			 National Marine Sanctuary.
				(f)Law
			 enforcementNothing in this
			 act effects the Department of Homeland Security law enforcement
			 authorities.
			(g)Native American
			 usesNothing in this act
			 enlarges or diminishes the rights of any Indian tribe or Indian religious
			 community.
			(h)Buffer
			 zones
				(1)In
			 generalThe expansion of the Monument is not intended to lead to
			 the creation of protective perimeters or buffer zones around the lands included
			 in the Monument by this Act.
				(2)Activities
			 outside the MonumentThe fact that activities outside the
			 Monument can be seen or heard within the lands added to the Monument by this
			 Act shall not, of itself, preclude such activities or uses up to the boundary
			 of the Monument.
				(i)National
			 landscape conservation systemThe Secretary shall manage the
			 Monument as part of the National Landscape Conservation System.
			
